Citation Nr: 1810990	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  12-08 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides.

2. Entitlement to service connection for reflex sympathetic dystrophy (RSD) of the right ankle and leg, to include as secondary to dysaesthesia on dorsum, right foot. 

3. Entitlement to a rating higher than 20 percent for dysaesthesia on dorsum, right foot, prior to September 24, 2004, and to a rating higher than 30 percent, thereafter.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from September 1975 to December 1975. The Board notes the Veteran submitted an altered DD-214 on which it is handwritten that his service began in August 1972; however, the original documents, to include his DD-214 and other personnel records, confirm that the Veteran served from September 1975 to December 1975.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. The matter is now handled by the RO in Nashville, Tennessee.

In a June 2004 rating decision, the Veteran was denied entitlement to a rating higher than 20 percent for his dysaesthesia of the right foot. A notice of disagreement was received in October 2004, a statement of the case was issued in October 2006, and a VA Form 9 was received in October 2006.

In an August 2007 rating decision, the RO granted an increased evaluation of 30 percent for the Veteran's dysaesthesia of the right foot, effective September 24, 2004.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation for the entire appeals period.  As a result, the issue remains on appeal, as the Veteran has not indicated satisfaction.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In an April 2010 rating decision, the Veteran was denied entitlement to service connection for diabetes and for his right leg/ankle. A notice of disagreement was received in May 2010, a statement of the case was issued in March 2012, and a VA Form 9 was received in April 2012. 

The Veteran requested a hearing before the Board.  The requested hearing was conducted in November 2017 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The Board notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim may be considered part and parcel of an increased rating claim. See Rice v. Shinseki, 22 Vet. App. 447 (2009). Evidence on file indicates that the Veteran has asserted that his right foot causes him to be unemployed. See October 2007 VA Form 21-8940. As such, the Board finds that the record raises the issue of entitlement to TDIU.

The issues of entitlement to service connection for RSD of the right ankle and leg and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In November 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issue of entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides, is requested.

2. From January 21, 2004 to September 24, 2004, the Veteran's dysaesthesia on dorsum, right foot, has caused symptoms that more nearly approximate complete paralysis of the anterior tibial nerve.

3. The Veteran's dysaesthesia on dorsum, right foot, has been assigned the maximum 30 percent rating for a disability of the anterior tibial nerve under the schedular criteria for the entire appeal period; the Veteran's disability does not involve a level of impairment comparable to amputation with prosthesis.


CONCLUSIONS OF LAW


1. The criteria for withdrawal of the appeal for entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides, by the Veteran have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).

2. From January 21, 2004 to September 24, 2004, the criteria for a rating of 30 percent, but no higher, for the Veteran's dysaesthesia on dorsum, right foot, are met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8523 (2017).

3. From September 24, 2004, the criteria for a rating higher than 30 percent for the Veteran's dysaesthesia on dorsum, right foot, are not met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8523 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2012). The Veteran received notice in April 2004. 

The VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary. Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims file, as are post-service treatment records and VA examinations. There is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the Veteran has not raised any deficiency with the hearing. See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claim.

II. Entitlement to Service Connection for Diabetes Mellitus, type 2, to Include as Due to Exposure to Herbicides

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017). Withdrawal may be made by the Appellant or by his or her authorized representative. 38 C.F.R. § 20.204. In the present case, the Veteran indicated during the November 2017 Board hearing that he wished to withdraw the appeal for entitlement to service connection for diabetes mellitus, type 2. See November 2017 BVA Hearing Transcript, page 2. Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.

III. Entitlement to a Rating higher than 20 Percent for Dysaesthesia on Dorsum, Right Foot, Prior to September 24, 2004, and to a Rating Higher than 30 Percent, Thereafter

The Veteran seeks entitlement to an increased rating for his dysaesthesia on dorsum, right foot. 

Compensation for dysaesthesia on dorsum, right foot, under 38 U.S.C. § 1151, was established by a February 2003 rating decision, at which time a 20 percent rating was assigned, effective February 23, 1995. 

The Veteran submitted a claim for an increased rating in January 2004. In an August 2007 rating decision, the RO granted an increased evaluation of 30 percent, effective September 24, 2004. 

Applicable Laws

Disability evaluations are determined by application of criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. § Part 4. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered the entire record, including the Veteran's treatment records. These show complaints and treatment, but will not be referenced in detail. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability. 38 C.F.R. § 4.14 (2017); see Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

VA is required to evaluate the Veteran's disability under the most appropriate rating criteria that will provide the most benefit to the Veteran. The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's disability is rated under 38 C.F.R. §4.124a, Diagnostic Code 8523, for the anterior tibial nerve. 

Under Diagnostic Codes 8523, severe incomplete paralysis of the anterior tibial nerve is assigned a 20 percent rating for either extremity. Complete paralysis, including dorsal flexion of foot lost, merits a 30 percent rating. 38 C.F.R. § 4.124a, Diagnostic Code 8523.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a. The words "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." See 38 C.F.R. § 4.6.

Facts & Analysis 

Prior to September 24, 2004, the Veteran was assigned a 20 percent rating for his right foot. The RO granted a 30 percent rating, effective September 24, 2004, which was stated to be the date of the Veteran's claim. Importantly, however, the Board notes that the date of the Veteran's claim was January 21, 2004. See January 2004 claim. In fact, the RO acknowledged January 21, 2004 as the date of the Veteran's claim in the October 2006 statement of the case. See October 2006 statement of the case. 

On review of all the evidence, lay and medical, the Board agrees with the RO's finding that the Veteran is entitled to a rating of 30 percent, from the date of the Veteran's claim. However, the Board notes the date of the Veteran's claim is January 21, 2004. As such, entitlement to a rating of 30 percent, prior to September 24, 2004, is granted.

As noted in the August 2007 rating decision, throughout the appeal process the evidence indicates the Veteran suffers from both motor and sensory involvement as a result of his disability. He reports having pain and swelling in the foot. As stated by the RO, although the evidence does not show the Veteran has complete paralysis, the evidence does show he has severe symptoms that involve both sensory, motor, and skin changes. There is also functional loss due to due motor involvement.

An April 2004 VA examination indicated decreased sensation to sharp and dull touch over the first dorsal web space consistent with a disrupted superficial sensory branch of the deep peroneal nerve. The Veteran complained of burning pain, difficulty tolerating socks and shoes, and reported that walking causes him pain. Similarly, in a January 2006 VA examination, the Veteran complained of chronic pain, antalgic gait with the use of a cane. The examiner stated that the Veteran had paralysis of medial dorsal cutaneous nerve of right foot with dysesthesia of the skin of the dorsal foot.

In a January 2007 VA examination, the Veteran's skin was reddish-brown in color with venous stasis and dryness throughout the whole leg from the mid-shin downward. Sensory testing showed lack of any feeling from the dorsum downward, for light touch, pinprick, proprioception and vibratory sense. The Veteran also had weakness of dorsiflexion. The examiner stated that based on clinical history and evaluation, the Veteran appears to be suffering from severe problems with his right foot, to include motor sensory changes, skin changes, and persistent pain. The examiner noted that electromyogram (EMG) results were consistent with severe RSD.

In a November 2011 VA examination, the Veteran's sensory examination indicated the Veteran had absent sensory sensation of the right foot and toes. The examiner noted that the Veteran suffered from severe intermittent pain, moderate constant pain, and indicated that his foot/peripheral nerve condition prevented activities that required standing or walking.

In the August 2017 VA examination, the Veteran reported swelling and burning and that his symptoms interfere with his ability to walk, stand, and climb stairs. The examiner reported that the Veteran has pain on weight bearing, swelling, and disturbance of locomotion. He also suffers from increased pain and burning to the right lateral foot with swelling during prolonged use, which limits his ability to walk or stand for extended amounts of time. The Veteran was noted to have trophic changes attributed to the neuropathy, in the form of smooth, shiny skin.

The Board recognizes that the medical evidence indicates multiple additional nerves are affected, including the external popliteal, internal popliteal, and posterior tibial. See August 2017 VA examination. However, separate ratings under each of these diagnostic codes (Diagnostic Codes 8521, 8524, 8525) would entail compensating the Veteran twice for the same symptoms, as each of these nerves affect the use of the foot (i.e., motor-sensory and reflex deficits of the right foot). See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261 (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition). Accordingly, separate ratings for each of the nerves affecting the right foot are not appropriate here.

Based on the evidence, the Board finds that the Veteran is entitled to a 30 percent rating, from the date of his claim, January 21, 2004. The Veteran's service-connected disability has been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8523, which provides that a maximum 30 percent evaluation for complete paralysis of the anterior tibial nerve. On a claim for an original or an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that a claim remains in controversy where less than the maximum available benefit is awarded. AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In this case, a higher rating (and special monthly compensation) of 40 percent is only warranted if there is loss of use of a foot. See 38 C.F.R. § 4.71a, Diagnostic Code 5167. The Board notes that some of the Diagnostic Codes for the additional nerves affected provide for a higher rating of 40 percent for complete paralysis of the nerve, such as Diagnostic Code 8521. However, no examination has found disability equivalent to loss of use of a foot. See 38 C.F.R. § 4.63. In fact, during the September 2017 VA examination, the examiner specifically noted that the Veteran's right foot functioning was not so diminished that amputation with prosthesis would equally serve the Veteran. The medical evidence indicates that although the Veteran experiences symptoms such as burning, swelling, and pain, he is still able to walk with a cane and has some use of his foot. As such, a schedular rating of 40 percent, equivalent to the loss of use of the foot, cannot be granted. 

In sum, the lay and medical evidence reflects that the Veteran has experienced severe neurological symptoms of the right foot such as burning, swelling, pain, absent or diminished sensation, skin changes, and motor deficits during the rating period from January 21, 2004. The symptoms have not completely subsided or varied in severity, as the symptoms have been relatively consistent. 

For these reasons, and after resolving reasonable doubt in the Veteran's favor, the Board finds that for the entire rating period from January 21, 2004, the service-connected dysaesthesia on dorsum, right foot, more nearly approximated complete paralysis of the posterior tibial nerve, but does not involve a level of impairment comparable to amputation with prosthesis or loss of use of the foot. Accordingly, from January 21, 2004, the Board finds a rating of 30 percent, but no higher is warranted. 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 4.124.


ORDER

The appeal for entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides, is dismissed.

From January 21, 2004 to September 24, 2004, entitlement to a rating of 30 percent, but no higher, for the Veteran's dysaesthesia on dorsum, right foot, is granted.

From September 24, 2004, entitlement to a rating higher than 30 percent for the Veteran's dysaesthesia on dorsum, right foot, is denied.




	(CONTINUED ON NEXT PAGE)


REMAND

The Veteran seeks entitlement to service connection for a disorder of the right ankle and leg and entitlement to a TDIU.

Unfortunately, a remand is required. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.

RSD of the Right Ankle and Leg

The Veteran is currently service connected for dysaesthesia of the dorsum of the right foot, with chronic pain and history of RSD. Medical records indicate the Veteran was diagnosed with RSD of the right foot. The Veteran now asserts he also suffers from RSD of the right ankle and right leg, as secondary to his right foot.

The Board notes a May 2001 VA treatment record indicated the Veteran had leg swelling, pain in the ankle and burning. The assessment was "RSD - chronic pain/dysesthesias - related to prior surgery, DJD, ?" An August 2003 VA treatment note continued to note chronic pain with RSD.

A March 2009 VA examination reported that the Veteran had decreased sensation from his right foot to approximately two-thirds of his right lower leg, but a physical examination did not reveal evidence of paralysis of the lower leg nerves. It was noted that no diagnostic or clinical tests were performed, however.

More recently, during a September 2017 VA peripheral nerve examination, the Veteran was noted to suffer from decreased strength in right ankle dorsiflexion, hypoactive right knee and right ankle reflexes, decreased light touch sensation in the right lower leg/ankle, and smooth shiny skin. 

The Board finds a medical opinion is required to clarify the Veteran's diagnosis and determine if the Veteran suffers from RSD of the right ankle/leg and if so, whether it is proximately due to or aggravated by his dysaesthesia of the dorsum of the right foot.

TDIU

Pertinent to a potential TDIU claim, as noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Rice, 22 Vet. App. at 453-54. The Veteran has asserted his right foot disability prevents him from being employed. See October 2007 VA Form 21-8940.

The Board finds that the Veteran's claim for entitlement to a TDIU is intertwined with the pending appeal on entitlement to service connection for a right ankle/leg disorder. See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other). Therefore, a decision on this claim is being deferred pending completion of the development ordered on remand to avoid piecemeal adjudication.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all updated treatment records.

2. Obtain an addendum opinion for the Veteran's claimed RSD of the right ankle/leg.  If deemed necessary by the examiner, afford the Veteran a VA examination. All testing deemed necessary by the examiner should be performed and the results reported in detail.

The claims folder must be made available to the examiner for review. The examiner is asked to review all pertinent records associated with the claims file.

a) Please clarify the Veteran's diagnosis. Does the Veteran suffer from RSD of the ankle/leg in addition to his currently compensated dysaesthesia on dorsum, right foot, with chronic pain and history of RSD?

If so, please identify which nerves in the ankle and leg are affected.

b) If diagnosed, the examiner should offer comments and an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's diagnosed RSD of the right ankle/leg is proximately due to OR aggravated (beyond a natural progression) by his dysaesthesia of the dorsum of the right foot.

c) The examiner should offer comments and an opinion on the Veteran's assertions that he now suffers from RSD of the right ankle and leg in addition to his right foot.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.

3. After all of the above actions have been completed, undertake any additional development as deemed necessary, including any additional development required for his TDIU claim. The Veteran's claims should be readjudicated based on the entirety of the evidence. 

4. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, addressing all issues on appeal. 

An appropriate period of time should be allowed for response.

5. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


